Citation Nr: 1611320	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  06-38 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  . Entitlement to service connection for a back disability, claimed as secondary to service-connected bilateral ankle disabilities. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to November 1980. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2006 and October 2008 rating decisions of the RO.  In August 2008, a local hearing was held before a Decision Review Officer (DRO); however, the transcript of this hearing was lost.  The Veteran was notified of the loss in April 2009, and he was given 30 days to request another hearing.  The Veteran did not respond; therefore, it is assumed he did not want another DRO hearing.  In September 2009, a Travel Board hearing was held before the undersigned; a transcript of this hearing is associated with the claims file. 

In a July 2010 decision, the Board denied entitlement to service connection for several disabilities, including a back disability, and entitlement to a TDIU.  The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Memorandum Decision, the Court vacated the portion of the Board decision that denied entitlement to service connection for a back disability and entitlement to a TDIU and remanded the issues to the Board for further development and readjudication consistent with the Memorandum Decision. 

After remanding for additional development in April 2014, the Board denied entitlement to service connection for a back disability, and entitlement to a TDIU in a November 2014 decision.  The Veteran appealed the Board's November 2014 decision to the Court.  In June 2015, the Court granted a Joint Motion for Remand (JMR) vacating and remanding the Board's November 2014 decision for action consistent with the JMR.  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence.

The Veteran submitted additional evidence without a waiver of RO review.  However, to the extent that one claim is being granted and the remaining claim is being remanded, no prejudice to the Veteran will result in proceeding without a waiver. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The current back disability, diagnosed as chronic mechanical low back syndrome, is proximately due to the service-connected bilateral ankle disabilities. 


CONCLUSION OF LAW

The criteria for service connection for a back disability, diagnosed as chronic mechanical low back syndrome, have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full entitlement to service connection for a back disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence in the claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Analysis

The Veteran contends that he has a current back disability which is related to his service-connected bilateral ankle disabilities, or in the alternative directly related to service. 

The Veteran has current diagnoses involving the spine.  In the May 2014 VA examination report, the examiner referenced the Veteran's prior diagnoses of degenerative disk at C5-C6, posterior annulus tear with a small central disk herniation and mild degenerative disk disease at L5-S1, and disc bulge at T4-T5.  In addition, it was noted that the Veteran has degenerative arthritis of the cervical spine, congenital fusion of the craniocervical junction, and degenerative arthritis of the thoracolumbar spine.  Thus the Veteran has a current disability. 

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain any injury or disease of the spine and spine disability symptoms were not present in service.  The service treatment records are silent with respect to the back.  The first apparent reference to the back was in 1988 when the Veteran sought treatment for low back pain after lifting an air conditioner.  At that time, the assessment was lumbosacral strain.  In September 1995, the Veteran complained of back pain after falling on his "tail bone" pursuant to an all-terrain vehicle accident.  The Veteran has also stated that back pain began in 1999, which is 19 years post-service separation.  See December 2012 VA examination report.  In July 2001, the Veteran voiced complaints of right-sided back pain after slipping that morning.  A veteran can attest to factual matters of which he or she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Service treatment report show no complaints, diagnoses, or treatment for any back problems in service.  In a report of medical examination from July 1980, prior to the Veteran's discharge from active service, the Veteran had a normal clinical evaluation of his spine, including strength and range of motion.  Additionally, in an associated report of medical history, the Veteran indicated that he did not have arthritis or recurrent back pain.  Such evidence weighs against a finding of an in-service injury or chronic symptoms of a spine disability during service.  In short, the weight of the evidence, including the contemporaneous service treatment records, demonstrates no in-service injury or complaint regarding the spine.

A September 1995 VA x-ray reflects normal lumbosacral spine.  A July 2001 VA lumbosacral spine x-ray shows an impression of mild degenerative joint change. A July 2004 radiologic study revealed a disc bulge at L5-S1. 

In the January 2010 VA medical examination report, the Veteran indicated that low back problems had their onset in 2000 when he began to experience falls.  The Veteran, however, did recount that he experienced trauma to the spine in 1996 when he fell of a "4-wheeler."  He denied a back injury and indicated that he had not undergone any surgical procedures related to the back.  The Veteran indicated that his symptomatology centered in the low back region, which consisted of constant severe pain.  The examiner noted the Veteran's abnormal gait, which was poorly supported.  The examiner observed that a December 2008 magnetic resonance imaging (MRI) of the lumbar spine reflected a slight L5 disc bulge.  The examiner diagnosed evidence of a slight L5 disc bulge with no functional impairment to the lumbar spine as well as back strain.  The examiner opined that the Veteran's low back condition was unrelated to the service-connected bilateral disabilities of the ankles.  The examiner explained that the back examination did not reveal any functional impairment and that the service-connected ankle disabilities were mild.  The examiner suggested that low back symptomatology was caused by lower extremity muscle wasting and peripheral neuropathy that was of an undetermined cause but was said to have been caused by chronic hepatitis C. 

The May 2014 VA examiner opined that it is less likely than not that each disability diagnosed had its onset in service, or is otherwise related to service.  The examiner further stated that there is no event occurred in service that has any relevance to the conditions of the Veteran's neck and back.  He also noted that the conditions in question began decades after service, are degenerative in nature, and that according to previous VA examination reports, the Veteran reported symptoms appeared about the year 2000.

The Veteran has not contended and the record does not reflect that his symptoms began in service.  According to the 2010 VA examination report, the Veteran stated that he has had back symptoms since 2000.  According to the 2012 VA examination report, the Veteran stated that he has had back symptoms since 1999.  The competent medical evidence shows the earliest diagnosis of arthritis is in 2001.  Because spine arthritis did not manifest to a compensable degree within one year of service separation, the presumptive provisions for arthritis as a chronic condition are not applicable in this case. 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran also argues that service connection for the claimed back disability is warranted on a secondary basis due to his bilateral ankle arthritis.  Such a determination would require specialized medical expertise, which the Veteran is not shown to possess, and the Board will not rely on his assertions regarding a link between the service-connected disabilities of the ankles and the claimed back disability.  Davidson and Jandreau, supra.  The medical evidence contained in the January 2010 and May 2014 VA examination reports, reflect no nexus between a back disability and the service-connected arthritis of the ankles. 

The January 2010 examiner concluded that the low back symptoms were caused by lower extremity muscle wasting and peripheral neuropathy that are entirely unrelated to the bilateral ankle disabilities. 

The May 2014 examiner opined that it is less likely as not that that each diagnosed back disability was caused or aggravated by the service connected bilateral ankle disabilities.  He explained that the Veteran's neck condition has no biomechanical relationship to his ankles because they are anatomically isolated and the ankles cannot project up through the spine to the neck.  He also added that no progression of the neck is occurring.  Regarding the Veteran's back condition, the examiner stated that it is degenerative caused by chronic use, genetic, wear and tear, over time, and loss of fluid in the disc spaces.  He further noted that there is no biomechanically plausible way for the ankles to effect the lumbar spine because it requires increased force, increased speed, and increased lateral shear forcers to plausibly cause the development of lumbar arthritis as a result of a gait abnormality.  A paralytic waddling gait is the only gait know to do this which the Veteran does not have.  The examiner explained that the ankle condition would cause a decrease in speed and force.

However, the Veteran submitted a December 2015 Expert Independent Medical Review from Dr. D. M.  The examiner indicated that he reviewed the Veteran's entire record.  Dr. D. M. indicated that it was his medical opinion that the Veteran suffers from chronic mechanical low back syndrome.  He also stated that because of the pain the Veteran experienced when bearing weight on his left lower extremity the natural tendency is to attempt to place more weight on his right lower extremity when walking.  He further indicated that the change in gait results in significant alteration in the normal mechanical forces through the lower extremities, into the pelvis, and subsequently the lumbar spine.  Dr. D. M. stated that the Veteran's antalgic, unbalanced gait that had been going on since 1979 had long since produced what it known as chronic mechanical low back syndrome.  He concluded that, based on his training, experience, interview of the Veteran, and thorough review of relevant records, it is at least as likely as not that the Veteran's service-connected bilateral ankle injuries are the direct cause of the Veteran's present thoracolumbar symptoms.  

Dr. D. M. addressed the prior VA opinions stating that the 2010 examiner did not know what degree of weakness was present and that the 2014 VA examiner is not correct is assuming that the Veteran's symptoms are due to his symptomatic degenerative changes.  

Resolving all doubt in favor of the Veteran, the Board finds that the evidence with respect to whether the Veteran's back disability, diagnosed as chronic mechanical low back syndrome, was incurred as a result of the service-connected bilateral ankle disabilities is at least in equipoise.  Thus, the Board finds that the criteria for service connection for back disability, diagnosed as chronic mechanical low back syndrome, as secondary to the service-connected bilateral ankle disabilities, have been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a back disability, diagnosed as chronic mechanical low back syndrome, claimed as secondary to service connected bilateral ankle disabilities, is granted. 


REMAND

TDIU

In light of the grant of service connection for the Veteran's chronic mechanical low back syndrome herein, the RO must assign an initial evaluation.  Thereafter, the RO should readjudicate the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

Following the assignment of an initial evaluation for chronic mechanical low back syndrome, readjudicate the issue of TDIU and, if not granted, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


